DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election of Species A relating to the “mobile robot” shown in FIG. 1 was made without traverse in the reply filed on 06/06/2022.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text 35 USC § 103 not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0031977 to Goldenberg et al., in view of Japanese Patent Publication No. JPH1148170A to Takenaka et al.
Claim 1: Goldenberg discloses a mobile robot 10 comprising:
a vehicle 130 including
a secondary cell (for example, the “Li-Polymer battery” disclosed in Paragraph [0092]; further, the Office submits that it would have been obvious to those having ordinary skill in the art to use a 12V battery as the battery because Paragraph [0092] discloses “12VDC, 24VDC, and 37VDC output pins” and 12VDC batteries are a standard off-the-shelf battery for mobile robots and similar applications) that outputs a first voltage (as described in the preceding parenthetical, the Office submits it would have been obvious to those having ordinary skill that the first voltage is 12VDC),
a first motor (“track driving mechanism” disclosed in Paragraph [0118]) driven by the first voltage (12V is a standard voltage measurement and 12V motors are commonly used in a variety of applications; accordingly, the Office submits it would have been obvious to those having ordinary skill in the art to use a 12V motor as the first motor because 12VDC motors are a standard motor used for a variety of applications including, for example, track driving mechanisms), and
a first circuit  and wiring (inherent, the Office submits that based on the disclosure at Paragraph [0097] in which “The power module 20 includes battery and multiple voltage DC-DC converters, and provides all the voltages and the power for the entire robot,” it would be obvious to those having ordinary skill in the art that a circuit exists to transmit power from the battery to the “track driving mechanism” in order to provide power for the track 130 and that wiring would be used to supply the disclosed power) that supplies electric power between the secondary cell and the first motor; and
a robot 24, 26, 28 including
a robot arm 26, 28,
a second motor (“motor” and “motors” disclosed at Paragraph [0101]) that drives the arm 26, 28,
a second circuit that supplies the electric power of the secondary cell to the second motor (inherent, the Office submits that based on the disclosure at Paragraph [0097] which is provided in a parenthetical above, it would have been obvious to those having ordinary skill in the art that a separate circuit exists to transmit power from the battery to the second motor in order to provide power for the robot arms 26, 28 when the robot arms 26, 28 need be manipulated, which isn’t necessarily related to operation of other aspects of the mobile robot, such as the vehicle or track driving mechanism), and coupled to the vehicle 130.
Goldenberg doesn’t necessarily disclose “a voltage conversion unit configured to (i) in a first mode, convert the first voltage received from the secondary cell to the second voltage and supply the second voltage to the second motor via the second circuit and (ii) in a second mode, convert the regeneration power received from the second motor to the first voltage and supply the first voltage back to the secondary cell.”
Paragraph [0118] of Goldenberg discloses “The power module 20 includes battery and multiple voltage DC-DC converters, and provides all the voltages and the power for the entire robot.”  Also, Paragraph [0092] of Goldenberg suggests two output voltages in addition to the standard 12VDC (i.e., 24VDC and 37VDC).
Regarding Takenaka, this teaching provides a mobile robot in which regeneration power generated by an electric motor is returned to a battery.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the second motor (of Goldenberg) for the robot arm and the first motor for the vehicle track 130 would require different voltages because the functions of the vehicle and the robot arm are very much different (e.g., the second voltage may one of the output voltages of 24VDC and 37VDC), and that it would have been further obvious to those having ordinary skill in the art to provide the mobile robot 10 disclosed by Goldenberg with a voltage conversion unit configured to (i) in a first mode, convert the first voltage received from the secondary cell to the second voltage and supply the second voltage to the second motor via the second circuit and (ii) in a second mode, convert the regeneration power received from the second motor to the first voltage and supply the first voltage back to the secondary cell, in order to conserve power of the mobile robot in an austere working environment.
Claim 3: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the disclosed “control unit” of Goldenberg so that it controls operation of the voltage control unit to switch between the first mode and the second mode, in order to appropriately manage power being delivered and received by the secondary cell.
Claim 4: Paragraph [0108] of Goldenberg discloses “There may also be a module for automatically controlling specific functions of the gripper arm such as an automatic stow motion or an automatic deploy function, as well as automatically grasping and changing tools from the tool box. This auto grasping module includes a processor and a plurality of sensors such as force and tactile sensors (italics used for emphasis).”  Based on this cited disclosure, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the mobile robot according to claim 3 (based on the modifications described above in the rejections of Claims 1 and 3), wherein the robot has an operating state sensor (e.g., a position sensor) that senses an operating state of the robot arm, and the control unit controls the operation of the voltage conversion unit based on a sensing result of the operating state sensor, in order to prevent overloading of the motors when the robot arm is in a fully retracted position or a fully extended position.
Claim 5: According to a broadest reasonable interpretation, the limitation recited in Claim 5 is understood to mean that the “control unit” controls the “voltage conversion unit” when the “robot arm” is in operation.  Goldenberg, as modified by Takenaka in the rejection of Claims 1 and 3 above, discloses the mobile robot according to claim 3, wherein the control unit controls the operation of the voltage conversion unit based on an operation time of the robot arm.  
Claim 6: Goldenberg discloses wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28.  Paragraph [0090] of Goldenberg discloses “external components such as a large gripper arm, small gripper arm and PTZ arm are upwardly compatible meaning that if the arm is sized for a particular size of chassis it will work with that sized chasses and larger chassis.”  In other words, Goldenberg provides motivation for using a smaller robot arm on a larger robot.  For embodiments in which a gripper arm is smaller or larger than a PTZ arm (and would likely require a second motor with sufficiently different power requirements), the Office finds that, in view of Goldenberg, as modified by Takenaka in the rejection of Claim 1 above, it would have been obvious to those having ordinary skill in the at the time of filing to attain the mobile robot according to claim 1, wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28, and a plurality of the voltage conversion units are respectively provided for the second motors, in order to simultaneously supply a different amount of power to the different second motors.
Claim 7: Goldenberg discloses wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28.  Paragraph [0090] of Goldenberg discloses “external components such as a large gripper arm, small gripper arm and PTZ arm are upwardly compatible meaning that if the arm is sized for a particular size of chassis it will work with that sized chasses and larger chassis.”  The Office finds that, in view of Goldenberg, as modified by Takenaka in the rejection of Claim 1 above, it would have been obvious to those having ordinary skill in the at the time of filing to attain the mobile robot according to claim 1, wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28, and the respective second motors are electrically coupled to the same voltage conversion unit, in order to supply a same amount of power for similarly-sized motors that power similar-sized robot arms.
Claim 8: Goldenberg, as modified by Takenaka in the rejection of Claim 1 above, discloses the mobile robot according to claim 1, wherein the robot has a base 20 supporting the robot arm, and the voltage conversion unit is placed within the base 20.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0031977 to Goldenberg et al., in view of Japanese Patent Publication No. JPH1148170A to Takenaka et al., as applied to Claim 1 above, and further in view of Korean Patent Publication No. KR20110140017A to Kim.
Claim 10: The combination of Goldenberg and Takenaka does not appear to disclose a regeneration resistor part.
Kim teaches a control device of an industrial robot and a regenerative power control device are provided to save the energy by recycling a regenerative power as a power source using a resistor (see the abstract).
In view of the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mobile robot disclosed by Goldenberg, as modified above by Takenaka in the rejection of Claim 1, such that the vehicle has a regeneration resistor part that converts the regeneration power of the first motor into heat, as taught by Kim, in order to save the energy by recycling a regenerative power as a power source using a resistor.

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive.
Applicant “respectfully submits that the combination of Goldenberg, Gonzalez, and Takenaka fails to disclose a voltage conversion unit of the kind recited in claim 1 as amended.” Page 7 of 8 of Applicant’s remarks.  The Office respectfully disagrees.
Goldenberg discloses at least three voltages used by a “modular mobile robot.” One of the voltages – 12VDC – is a standard voltage for batteries, and the Office submits it would be obvious to those having ordinary skill to use a 12VDC battery for the claimed “secondary cell.”  Goldenberg also discloses a voltage conversion unit (i.e., “DC-DC converters”).  Takenaka teaches an electric motor for a robot arm which allows power to be supplied to the robot arm and which also allows regenerative power to flow from the motor back to a battery.  The Office finds that it would have been obvious to those having ordinary skill to provide a robot arm of the Goldenberg robot with a motor configured to supply regenerative power from the robot arm to the secondary cell via a DC-DC converter such that the voltage is converted to the first voltage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658